            Case 1:19-cv-07210-RWL Document 58 Filed 02/09/21 Page 1 of 13




                                   UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF NEW YORK


MIGUEL ANGEL SUAREZ, MIGUEL CIELO                       Case No.: 19 Civ. 7210
RAMOS, GERARDO IXEHUATL HERNANDEZ,                                (RWL)
GUSTAVO JACOBO PERALTA, JUAN MANUEL
CUERVO REYES, CARLOS RANGEL CAMACHO,
MARCELINO BARRALES RAMOS, NESTOR
HERNANDEZ SANCHEZ, LEO DAN ANDRADE HUERTA,
JOSE GAGUANCELA AUCACAMA, FIDENCIO
JUAREZ TECUAPACHO, and EFREN ROMERO,
on behalf of themselves, and others similarly situated,

                                      Plaintiffs,

          -against-

BRASSERIE FELIX INC., dba RESTAURANT
FELIX, and ALEXANDRE CATTEAU, and
ALAIN DENNEULIN, individually,

                                      Defendants.



      JOINT MOTION FOR APPROVAL OF FLSA SETTLEMENT AND DISMISSAL

          The plaintiffs are former employees of Brasserie Felix Inc. and its owners

(“Defendants”), a French restaurant in New York City.1 Plaintiffs and Defendants, collectively

referred to as the “Parties” herein, respectfully make this request that the Court approve their

settlement of the above-captioned matter. As the Plaintiffs’ action and claims arise under the Fair

Labor Standards Act, 29 USC § 216(b) (“FLSA”), the Parties’ settlement must be approved by

this Court.

          The Fair Labor Standards Act expressly prohibits settlement of any right to
          unpaid minimum wages or unpaid overtime claims by employees, made pursuant

1
    The claim is brought by twelve (12) individuals who are are, collectively, “plaintiffs” herein. This action is not a
    class action, so there are no unrepresented/putative plaintiffs. Defendants are Brasserie Felix Inc., dba Restaurant
    Felix, and its principals, Alexandre Catteau, and Alain Denneulin, collectively referred to as “Defendants”.



                                                     Page 1 of 13
         Case 1:19-cv-07210-RWL Document 58 Filed 02/09/21 Page 2 of 13




       to 29 USC §§ 206-07, without the supervision of the Secretary of Labor. 29 USC
       §216(c) (noting that a supervised settlement agreement “shall constitute a waiver
       by such employee of any right he may have [to pursue a private cause of action
       under FLSA”]). Courts have allowed an additional exception to FLSA’s
       restriction on settlement to include judicially-supervised stipulated settlements.
       See Cheeks v. Freeport Pancake House, 2015 WL 4664283 (2d Cir. August 7,
       2015); See also, Manning v. New York Univ., 2001 WL 963982, *12-13 (SDNY
       2001)(citing D.A. Schulte, Inc., v. Gangi, 328 US 108, 113 n.8 (1946) and Lynn’s
       Food Stores, Inc. v. United States ex. Rel. U.S. Dept. of Labor, 679 F.2d 1350
       (11th Cir. 1982).

The Parties have executed a written settlement agreement (the “Settlement Agreement”), a copy

of which is annexed as Exhibit “1”, and jointly ask the Court to approve the settlement and

dismiss the case with prejudice as set forth in Exhibit “3”.

                               I.      PROCEDURAL HISTORY

       The case has a long procedural history. Plaintiffs filed the Complaint on August 1, 2019,

alleging violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. (“FLSA”), and

violations of Articles 6 and 19 of the New York State Labor Law (“NYLL”) and their supporting

New York State Department of Labor regulations. [Dckt No. 5].

       Immediately following the commencement of the action, Defendants instituted policy

changes mandating that Plaintiffs promptly provide employment eligibility verification or face

termination. [Dckt. No. 7] On August 20, 2019, Plaintiffs sought the entry of a protective order,

barring Defendants from instituting this retaliatory policy. Id.

       On September 5, 2019, the Federal Court referred the action to Court-Ordered mediation,

pursuant to S.D.N.Y. Local Civil Rule 83.9. [Dckt. No. 17]. On September 17, 2019, Defendants

filed a letter in response to Plaintiffs motion for a protective order, and informing the Court that

Plaintiffs Marcelino Ramos, Hernandez, Peralta, Reyes, Aucacama, Tecuapacho, Huerta, and

Miguel Ramos were formally terminated from their employment. [Dckt. No. 22]




                                            Page 2 of 13
         Case 1:19-cv-07210-RWL Document 58 Filed 02/09/21 Page 3 of 13




       On October 11, 2019, Defendants’ filed their answer, generally denying the allegations

of the Complaint. [Dckt. No. 24]. A third notice of appearance was filed on behalf of Defendants

on October 28, 2019. [Dckt. No. 25].

       An unsuccessful mediation was held on November 25, 2019 before Mediator Evan J.

Spelfogel, Esq., of Phillips Nizer. Formal discovery commenced and, in parallel, the parties

continued to work within the SDNY-annex mediation program for approximately one (1) year,

but ultimately did not resolve the case.

       On June 19, 2020, each of the Defendants filed an expedited motion to voluntary dismiss

the pending Chapter 11 actions in order to:

       “qualify for a payroll protection program (“PPP”) loan, which would allow the
       Debtors to reopen and manage their debts outside of bankruptcy. The Debtors will
       continue settlement negotiations with the creditors in the FLSA Action post-
       bankruptcy.”

       The United States Bankruptcy Court of the Eastern District of New York subsequently

dismissed the three (3) Chapter 11 Bankruptcy actions on June 26, 2020.

       On July 22, 2020, the Court entered a civil case management plan and scheduling order.

[Dckt. No. 45]. The parties also resumed settlement discussions, and informed the Court of their

intention to resume mediation before Mediator Spelfogel. [Dckt. No. 46]. A second, follow-up

mediation conference was scheduled for September 14, 2020. [See July 31, 2020 Docket Entry].

That session did not occur; the defendants re-entered bankruptcy protection in September 2020

and, on September 18, 2020, the District Court subsequently stayed the action, sin die, pending

the resolution or dismissal of the Bankruptcy petitions. [Dckt. No. 48].

       In the Bankruptcy, the case continued to be litigated. The parties continued to exchange

information and voluntarily engaged a private mediator, Jeffrey Kimmell, Esq., from the




                                           Page 3 of 13
             Case 1:19-cv-07210-RWL Document 58 Filed 02/09/21 Page 4 of 13




Akerman LLP firm. In conjunction with the private mediation and the Bankruptcy proceedings,

the parties were finally able to reach a fair and amicable resolution which allowed the company

and individual defendants to exit from Chapter 11, resolve the case, and continue to operate,

hopefully in the near future as the state and local authorities are expected to soon allow the city

to resume indoor dining operations at reduced capacity.

                                      II.      FACTUAL BACKGROUND

            Defendants Catteau and Denneulin are the co-owners of Brasserie Felix, a French bistro

located in SoHo. The bankruptcy proceedings offered an unusually substantial amount of

information into the individual and corporate defendants’ finances, allowed the parties to

negotiate at arms length, and reach a fair and equitable resolution which will allow the

defendants to continue operations, while also providing substantial relief to the plaintiffs.

           The twelve (12) plaintiffs worked at Brasserie Felix either as front-of-house or back-of-

house staff. The exact nature of plaintiffs’ duties and responsibilities, and the extent of their

claim, varied by individual. The first eight (8) plaintiffs in the caption worked as front-of-house

employees as food runners, busboys and/or barbacks. Of these eight (8) front-of-house

employees, four (4) alleged they were not paid any wages, and four (4) alleged they were paid

on a flat, weekly salary.2 The remaining four (4) plaintiffs worked as back-of-house employees

as line cooks and/or dishwashers. These back-of-hours employees were paid salaries which

ranged between $680.00 to $750.00 per week. The plaintiffs did not seek collective action

certification of the case. The existence of the lawsuit was well known within the restaurant,

which primarily employed long term employees, and those employees who wanted to participate

2
     Defendants denied the allegations and the settlement is not an admission of the truth of the allegations in the
    complaint; the allegations are discussed in the context of assessing the fairness of the settlement - but all parties
    offer to elaborate to the court on their claims and defenses, preferably ex parte in consultation with the court, if
    required.



                                                      Page 4 of 13
         Case 1:19-cv-07210-RWL Document 58 Filed 02/09/21 Page 5 of 13




did. No non-parties current or former employees will be affected by the settlement of this case.

       The document production in this action included more than 4,000 pages of payroll

records for the plaintiffs as well as financials, which both sides suggested supported their

respective claims and defenses.

       Plaintiffs can be divided into two (2) category of workers. The first eight (8) named

plaintiffs worked in the front of the house, as bus-persons and food runners. They were paid

either no wages at all (i.e., Carlos Rangel; Juan Cuervo; Gustavo Jacobo Peralta) or they were

paid for twenty-four (24) hours (below minimum wage), when they actually worked many more

hours each week.

       The remaining four (4) individuals worked in the kitchen and were paid a flat weekly

salary without regard to their actual working hours, and without overtime compensation.

       A. The “Front-of-House” Plaintiffs

       Plaintiffs alleged that for the front-of-house employees, Plaintiffs Miguel Ramos,

Hernandez, Marcelino Ramos, and Sanchez there was no time keeping system to track their

working hours. Plaintiffs Suarez, Peralta, Reyes and Camacho alleged that they were not paid

any wages for the hours they worked at Brasserie Felix; they only received gratuities from

customers.

             i. Plaintiffs Suarez, Peralta, Reyes and Camacho

       Plaintiff Suarez was employed as a food runner at Brasserie Felix from January 1994

through September 15, 2016, and from May 22, 2017 through December 2018. Plaintiff Suarez

regularly worked from 5:00 p.m. to 12:00 a.m., four (4) days a week; and 10:00 a.m. to 10:00

p.m. one (1) day a week, for a total of forty (40) hours per week. Plaintiffs’ counsel estimated his

best-case scenario recovery to be approximately $100,000 including unpaid wages and spread of



                                           Page 5 of 13
           Case 1:19-cv-07210-RWL Document 58 Filed 02/09/21 Page 6 of 13




hours premiums, exclusive of liquidated damages.

       Plaintiff Peralta was employed as a busboy from March 29, 2014 through September

2019. Plaintiff Peralta regularly worked from 10:00 a.m. to 12:00 a.m., two (2) days a week;

9:30 a.m. to 12:00 a.m., one (1) day a week; and 11:00 a.m. to 11:00 p.m., one (1) day a week,

for a total of fifty and one-half (50.5) hours per week. Because he was allegedly not paid wages

but only received tips, Plaintiffs’ counsel estimated his range of recovery could exceed $100,000

exclusive of liquidated damages.

       Plaintiff Cuervo Reyes was employed as a busboy from March 2015 through September

2019. Plaintiff Cuervo Reyes regularly worked from 5:00 p.m. to 12:00 a.m., two (2) days a

week; 10:00 p.m. to 12:00 a.m., one (1) day a week; 11:00 a.m. to 12:00 p.m., one (1) day a

week; and 10:00 a.m. to 5:00 p.m. or 6:00 p.m. one (1) day a week, for a total of approximately

forty-nine (49) hours per week. Because he was allegedly not paid wages but only received tips,

Plaintiffs’ counsel estimated his range of recovery could exceed $100,000 exclusive of

liquidated damages.

       Plaintiff Rangel Camacho was employed as a busboy from January 2015 through the

present.    Plaintiff Rangel Camacho regularly worked from 10:00 a.m. to 11:30 p.m. or 12:00

a.m., two (2) days a week; 9:30 a.m. to 11:30 p.m., one (1) day a week; and 9:30 a.m. to 12:00

a.m., one (1) day a week; for a total of fifty-six (56) hours per week. Because he was allegedly

not paid wages but only received tips, Plaintiffs’ counsel estimated his range of recovery could

exceed $100,000 exclusive of liquidated damages.

            ii. Plaintiffs Miguel Ramos, Hernandez, Marcelino Ramos, and Sanchez

       Defendants paid Plaintiffs Miguel Ramos, Hernandez, Marcelino Ramos, and Sanchez a

flat, weekly salary for less hours than they worked.



                                           Page 6 of 13
         Case 1:19-cv-07210-RWL Document 58 Filed 02/09/21 Page 7 of 13




       Plaintiff Miguel Ramos was employed as a food runner at from January 2005 through

December 2009, and from January 2011 through September 2019. Plaintiff Miguel Ramos

regularly worked from 10:00 a.m. to 5:00 p.m., five (5) days a week, for a total of approximately

thirty-five (35) hours per week. Plaintiffs’ counsel estimated his range of recovery to be

approximately $67,000 in unpaid wages, exclusive of liquidated damages.

       Plaintiff Marcelino Ramos was employed as a busboy, food runner and barback from

November 2010 through September 2019. Plaintiff Marcelino Ramos regularly worked from

10:00 a.m. to 5:00 p.m., one (1) day a week; 10:00 a.m. to 12:00 a.m., three (3) days a week; and

9:00 a.m. to 12:00 a.m., one (1) day a week, for a total of approximately sixty-four (64) working

hours per week. He received a salary for some hours but was not compensated for all hours

worked. Plaintiffs’ counsel estimated his range of recovery could exceed $100,000 in unpaid

wages, exclusive of liquidated damages.

       Plaintiff Hernandez Sanchez was employed as a busboy, food runner from November

2012 through September 2019. Plaintiff Hernandez Sanchez regularly worked from 10:00 a.m.

to 12:00 p.m., four (4) days a week; and 9:30 a.m. to 10:00 p.m., one (1) day a week, for a total

of approximately sixty-eight and one half (68.5) working hours per week. Plaintiffs’ counsel

estimated his range of recovery could exceed $100,000 in unpaid wages, exclusive of liquidated

damages.

       Plaintiffs Miguel Ramos, Hernandez, Marcelino Ramos, and Sanchez were never

provided an accurate written notice of their hourly rate of pay, overtime rate of pay, amount of

tip credit and regular payday, in their primary language. Nor were they provided with proper

written notice of Defendants’ intention to claim a “tip credit”.

       B. The “Back-of-House” Plaintiffs



                                           Page 7 of 13
        Case 1:19-cv-07210-RWL Document 58 Filed 02/09/21 Page 8 of 13




           i. Plaintiffs Huerta, Acuacama, Tecuapacho and Romero

       Plaintiffs’ had a policy and practice to pay Plaintiffs Huerta, Acuacama, Tecuapacho and

Romero a flat, weekly salary of $680 - $750 per week, despite the fact that these employees

worked over forty (40) hours per week.

       Plaintiff Andrade Huerta was employed as a cook from January 2004 through September

2019. Prior to 2018, Plaintiff Andrade Huerta regularly worked from 9:00 a.m. to 5:00 p.m.,

three (3) days a week; and 9:00 a.m. to 10:00 p.m., two (2) days a week, for a total of

approximately fifty-two (52) working hours per week. Plaintiff’s counsel estimated a best-case

recovery for Mr. Andrade Huerta exceeded $100,000 based on the restaurant’s payment of a

salary rather than an hourly wage with overtime compensation.

       Plaintiff Aucacama was employed as a cook from January 2013 through September

2019. Prior to 2018, Plaintiff Aucacama regularly worked from 11:00 a.m. to 11:00 p.m., five

(5) days a week, for a total of approximately sixty (60) working hours per week. By paying a

salary rather than an hourly wage and using a favorable method of calculating his overtime

owed, plaintiffs’ counsel estimated that he could recover over $200,000, exclusive of liquidated

damages.

       Plaintiff Juarez Tecuapacho was employed as a cook from June 2015 through September

2019. Plaintiff Juarez Tecuapacho regularly worked from 12:00 p.m. to 11:00 p.m., two (2)

days a week; 5:00 p.m. to 11:00 p.m., two (2) days a week; 8:00 a.m. to 11:00 p.m., one (1) day

a week, and 10:00 a.m. to 9:00 p.m., one (1) day a week, for a total of approximately sixty (60)

working hours per week. By paying a salary rather than an hourly wage and using a favorable

method of calculating his overtime owed, plaintiffs’ counsel estimated that his recovery could




                                          Page 8 of 13
        Case 1:19-cv-07210-RWL Document 58 Filed 02/09/21 Page 9 of 13




approach $200,000, exclusive of liquidated damages.

       Plaintiff Romero was employed as a dishwasher and cleaner from February 2010 through

the present. Plaintiff Romero regularly worked from 8:00 a.m. to 3:00 a.m., one (1) day a week,

5:00 p.m. to 3:00 a.m., four (4) days a week, and 4:30 p.m. to 2:00 a.m., one (1) day a week, for

a total of approximately sixty-eight and one half (68.5) working hours per week. By paying a

salary rather than an hourly wage and using a favorable method of calculating his overtime

owed, plaintiffs’ counsel estimated that he could recover over $200,000, exclusive of liquidated

damages.

                                 III.   THE SETTLEMENT

       In their best-case scenario plaintiffs’ total damages may have exceeded $3,000.000. This

included unpaid wages and overtime compensation, spread-of-hours premiums, liquidated

damages at 100% of their damages, statutory penalties, prejudgment interest, attorneys’ fees. Of

course, defendants’ had defenses which were supported by documents and witnesses, and the

eventual outcome of the case entailed significant risk to all parties. And this is an immigrant-

owned, single location restaurant is struggling to survive in an industry decimated by a global

pandemic. The case proceeded on three (3) parallel tracks: discovery in the District Court

(interrupted twice by Chapter 11 stays); proceedings in the Bankruptcy Court for the Eastern

District of New York, where all defendants sought Chapter 11 reorganization; and settlement, in

both the District Court and the Bankruptcy Court. Throughout all proceedings, all parties

participated in good faith and with experienced counsel. Plaintiffs had two (2) law firms

representing their interests, Peter Cooper, Esq. from Cilenti & Cooper, PLLC for the wage and

hour litigation in this court, and Joshua Levin-Epstein, Esq., who represented the plaintiffs-

creditors in the bankruptcy proceedings. Both firms represented plaintiffs in settlement



                                          Page 9 of 13
        Case 1:19-cv-07210-RWL Document 58 Filed 02/09/21 Page 10 of 13




negotiations and during the private mediation where the case resolved. The plaintiffs themselves

(all twelve (12) of them), actively participated at every stage in the proceedings.

       Defendants, likewise, were represented in the District Court by the reputable Littler

Mendelson P.C. firm and were similarly skillfully represented in the Bankruptcy Court by

Lawrence Morrison from Morrison and Tenenbaum PLLC.

       With that introduction, the parties represent to the court that the settlement is a fair and

reasonable resolution of bona fide disputes, reached as a result of contested litigation from

pleadings and substantial discovery in multiple judicial forums, the exchange of several

thousand documents by the parties, court-facilitated mediation and private mediation, motion

practice, and ultimately resolution of a complicated case involving twelve (12) individual

claimants and three (3) defendants. The amount of the settlement is eight hundred thousand

dollars ($800,000.00), payable in three (3) installments: the first payment of four hundred

thousand dollars ($400,000.00) will be paid ten (10) days after the approval/dismissal and the

balance in two (2) equal installments payable on or before June 30, 2021 and October 31, 2021,

respectively. Two-thirds of the total settlement amount will be distributed to the plaintiffs, in

proportion to their claims, described below and as annexed hereto as Exhibit “B”. One third will

be distributed to both law firms who represented the plaintiffs. Defendants paid for the services

of the private mediator and other costs incurred by plaintiffs’ counsel are waived.

       Exhibit “B” to this application sets forth the amount of money each individual will

receive; the settlement agreement provides a release, which is tailored to the allegations in the

case. And the settlement is unique in that it provides additional protections to the plaintiffs in

case of non-payment, including confessions of judgment by the individual defendants and UCC

liens against property owned by both individual defendants, to be held in escrow by plaintiffs’



                                           Page 10 of 13
        Case 1:19-cv-07210-RWL Document 58 Filed 02/09/21 Page 11 of 13




counsel in the unlikely event of default. The settlement structure also ensures that payments will

made within a reasonable time, while affording the defendants time to gather / liquidate

resources and also save ongoing litigation expenses, for this uninsured claim.

       All parties recognized that there were valid factual disputes concerning the hours worked

by the plaintiffs and the sufficiency of the wages they were paid. Plaintiffs were paid via a

payroll service, and defendants produced payroll documents, some of which allegedly

contradicted plaintiffs’ recollections. In this case, in fact, thousands of pages of records were

exchanged, and the company had better documentation than in many similar cases. On the other

hand, some documents demonstrated at least part of the claims to be indicated.

       Counsel on both sides have experience in this area of practice and worked with their

respective clients to reach a fair and efficient resolution. Indeed, the parties respectfully submit

that the settlement clearly “reflects a reasonable compromise of disputed issues rather than a

mere waiver of statutory rights brought about by an employer’s overreaching.” Le v. SITA Info.

Networking Computing USA, Inc., 2008 WL 724155 at *1 (E.D.N.Y. 2008) (quoting Lynn’s

Food Stores v. United States, 679 F.2d 1350, 1354 (11th Cir. 1982). Here, there is no question

that that settlement did not come about because of “overreaching” by the employer. To the

contrary, plaintiffs maintained their convictions through multiple proceedings and discovery and

are being made substantially though not completely whole, according to counsel’s calculations.

       Moreover, the settlement was reached as a result of repeated arm’s length negotiations

over the course of two (2) years, between counsel who are well versed in the prosecution and

defense of wage and hour collective actions, and after countless meetings and phone calls

between counsel and at court-ordered mediations. Courts typically regard the adversarial nature

of a litigated FLSA case resolved via mediation to be a good indicator of the fairness of the



                                          Page 11 of 13
        Case 1:19-cv-07210-RWL Document 58 Filed 02/09/21 Page 12 of 13




settlement. See, Aponte v. Comprehensive Health Management, Inc., 2013 WL 1364147 at *4

(S.D.N.Y. 2013).

                                  IV.     ATTORNEYS’ FEES

        Both the FLSA and the Labor Law provide for awards of attorneys’ fees and costs to

plaintiffs who prevail on their claims under those statutes. See 29 U.S.C. § 216(b) ("The court in

such action shall, in addition to any judgment awarded to the plaintiff or plaintiffs, allow a

reasonable attorney’s fee to be paid by the defendant, and costs of the action.") (emphasis

added); N.Y. Lab. Law 198(1-a), 663(1). The FLSA and state wage and hour laws provide for

fee-shifting to ensure that workers are not disadvantaged when they use the courts to recover

unpaid wages guaranteed by statute. In many cases, including the case at bar, claimants are

legally unsophisticated and have relatively small claims. Often, employers use efforts to thwart

the legal process, which results in substantial legal work for counsel, with great risk of non-

payment. The fee-shifting provisions are intended to help overcome these hurdles and encourage

competent counsel to take on representations and skillfully represent their clients. In this case

plaintiffs’ counsel requests one-third, which will compensate both law firms represented the

dozen plaintiffs. Recognizing the “significant risks” undertaken by attorneys who work on

contingency, the New York State Court of Appeals has upheld such agreements of one-third or

higher. In Re: Lawrence, 2014 WL 5430622 (NY October 28, 2014). In this case, the fee

requested is one-third, which is less than what the firms would have billed hourly in its

representation of twelve (12) individual plaintiffs.

                                     V.      CONCLUSION

       Wherefore, the Parties jointly and respectfully request that this Court approve the

Settlement Agreement of the Parties in the amount of $800,000, and dismiss the instant action



                                           Page 12 of 13
        Case 1:19-cv-07210-RWL Document 58 Filed 02/09/21 Page 13 of 13




between the parties with prejudice, retaining jurisdiction to enforce the terms of the settlement

agreement. Defendants operate a single-location neighborhood restaurant with limited

financial resources and like the industry generally, has been disproportionately impacted

by the COVID-19 crisis. The Agreement significantly decreases the risk of collection by

permitting a reasonable settlement amount payable over time without the parties having

to incur the expense, tremendous delay, and significant risk of trial. The parties seek fees in

the amount of one-third of the settlement to be paid from the three (3) settlement installments.

The fee is less than plaintiff’s counsel’s two (2) firms would have billed on an hourly basis.

Moreover, as part of the settlement, Cilenti & Cooper, PLLC and Levin-Epstein & Associates

P.C., will also be paid proportionately (one-third) over the settlement period, and as such the

firms will not be paid fees any earlier than the plaintiffs receive their portion of settlement.

       WHEREFORE, the Parties jointly and respectfully request that this Court approve the

Settlement Agreement of the Parties, and dismiss the instant with prejudice, retaining jurisdiction

to enforce the terms of the settlement agreement.

Dated: February 9, 2021
       New York City

Respectfully submitted,
       /s/ Eli Z. Freedberg, Esq.                             /s/ Peter Hans Cooper, Esq.
By: ______________________                             By: ____________________
      Eli Z. Freedberg, Esq.                                  Peter Hans Cooper, Esq.
LITTLER MENDELSON, P.C.                                CILENTI & COOPER, PLLC
900 Third Avenue                                       10 Grand Central
New York, New York 10022-3298                          155 East 44th Street – 6th Floor
Telephone (212) 583-9600                               New York, New York 10017
Facsimile (212) 954-5011                               Telephone (212) 209-3933
Attorneys for Defendants                               Attorneys for Plaintiffs




                                            Page 13 of 13
